DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 is directed to a signal per se.  
Claim 15 explicitly recites “A computer-readable storage medium that stores a program for causing a computer to execute the method …” 
Thus, a computer readable medium is actually claimed.  The Broadest Reasonable Interpretation of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se (MPEP 2106.03).  The specification as filed defines a computer readable storage medium through examples “for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)?), a flash memory device, a memory card, and the like” (paragraph 72 of the Specification as filed).  Therefore, the Specification as filed does not limit the definition of “computer readable storage medium” to non-transitory mediums.  
Since a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter (MPEP 2106.03), thus claim 15 is nonstatutory under 35 U.S.C. §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama (Japanese Patent Publication 2011-041216) in view of Takahashi (United States Patent Application Publication 2018/0227514).  Note that all text citations to Iwama refer to the attached machine translation.
Regarding claim 1, Iwama discloses an image capture device comprising: an image capture circuit configured to capture an image formed by an image capture optical system (figure 1 exhibits image sensor 1 as disclosed at paragraph 25); a processor (figure 1 exhibits control circuit 5 as disclosed at paragraph 25); and a control unit configured to control exposure by determining an exposure time (paragraph 46 teaches that the control circuit acquires the exposure time), a determination unit configured to, on a basis of the exposure time determined by the control unit, determine whether an image capture mode is to be a first mode in which a filter configured to attenuate infrared rays is inserted in an optical path of the image capture optical system or a second mode in which the filter is removed from the optical path of the image capture optical system (paragraphs 47 and 48 teach that based on the exposure time the infrared cut filter is inserted or removed based on the exposure time relative to a predetermined value), and a filter control unit configured to control insertion and removal of the filter depending on the image capture mode determined by the determination unit (figure 1 exhibits wherein the control circuit 5 controls drive unit 4 to insert and remove the filter as required as disclosed at paragraphs 45-48).  However, Iwama fails to disclose a memory containing instructions that, when executed by the processor, cause the processor to function as the units and that the exposure time is of each of pixel groups including one or more pixels on an image capture surface of the image capture circuit.
Takahashi is a similar or analogous system to the claimed invention as evidenced Takahashi teaches an imaging device wherein the motivation of obtaining a high dynamic range image would have prompted a predictable variation of Iwama by applying Takahashi’s known principal of determining exposure of each of pixel groups including one or more pixels on an image capture surface of the image capture circuit (figure 4 exhibits wherein exposure times for each of pixel blocks are determined as disclosed at paragraph 102).
In view of the motivations such as obtaining a high dynamic range image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Iwama.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Official Notice (MPEP 2144.03) is taken that both the concepts and advantages of controlling a camera from a memory containing instructions that, when executed by the processor, cause the processor to function as the units is well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by Iwama by a memory containing instructions that, when executed by the processor, cause the processor to function as the units, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
Regarding claim 2, Iwama in view of Takahashi discloses everything claimed as applied above (see claim 1), in addition, Iwama discloses wherein the filter control unit is configured to perform control to insert the filter into the optical path in a case where the determination unit determines that the image capture mode is to be the first mode, and perform control to remove the filter from the optical path in a case where the determination unit determines that the image capture mode is to be the second mode (paragraphs 47 and 48 teach that the filter is inserted and removed based on the mode determination).
Regarding claim 3, Iwama in view of Takahashi discloses everything claimed as applied above (see claim 1), in addition, Iwama discloses wherein the determination unit is configured to determine that the image capture mode is to be the first mode in a case where the exposure time is smaller than a first reference value, and determine that the image capture mode is to be the second mode in a case where the exposure time is larger than a second reference value (paragraph 48 teaches that if the shutter speed is greater than a value then the filter is inserted and paragraph 47 teaches that if the shutter speed is slow than the value than the filter is removed, in this case the first and second reference values are the same, the examiner notes that shutter speed is the inverse of exposure time, therefore a fast shutter speed indicates a low exposure time and a slow shutter speed indicates a long exposure time).
Claim 8, a method, corresponds to and is analyzed the same as the device of claim 1.
Claim 9, a method, corresponds to and is analyzed the same as the device of claim 2.
Claim 10, a method, corresponds to and is analyzed the same as the device of claim 3.
Regarding claim 15, Iwama in view of Takahashi discloses the method of controlling the image capture device according to claim 8 (see claim 8).  However, Iwama fails to disclose a computer-readable storage medium that stores a program for causing a computer to execute the method.
However, Official Notice (MPEP 2144.03) is taken that both the concepts and advantages of controlling a camera from a computer-readable storage medium that stores a program for causing a computer to execute the method is well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by Iwama by a computer-readable storage medium that stores a program for causing a computer to execute the method, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama in view of Takahashi and further in view of Kawada (United States Patent Application Publication 2006/0244583).
Regarding claim 4, Iwama in view of Takahashi discloses everything claimed as applied above (see claim 3), however, Iwama fails to disclose wherein the first reference value is smaller than the second reference value.
Kawada is a similar or analogous system to the claimed invention as evidenced Kawada teaches an imaging device wherein the motivation of preventing hunting by the filter would have prompted a predictable variation of Iwama by applying Kawada’s known principal of using a first reference value is smaller than the second reference value (figure 5 exhibits a first threshold Y1 and a second threshold Y2 for switching modes, paragraph 32 teaches that Y1 is greater than Y2, because Y2 is for removing the IR filter it would have been obvious to use a lower threshold as the first reference value and because Y1 is used to for inserting the filter it would have been obvious to use a higher threshold as the second reference value).
In view of the motivations such as preventing hunting by the filter one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Iwama.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 11, a method, corresponds to and is analyzed the same as the device of claim 4.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama in view of Takahashi and further in view of Petrov et al. (United States Patent Application Publication 2017/0078591), hereinafter referenced as Petrov.
Regarding claim 5, Iwama in view of Takahashi discloses everything claimed as applied above (see claim 3), however, Iwama fails to disclose wherein the first reference value and the second reference value are settable by a user.
Petrov is a similar or analogous system to the claimed invention as evidenced Petrov teaches a vision system wherein the motivation of providing flexibility in the change between modes would have prompted a predictable variation of Iwama by applying Petrov’s known principal of providing thresholds which can be set by a user (paragraph 67 teaches that mode transition thresholds can be selectable).
In view of the motivations such as providing flexibility in the change between modes one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Iwama.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 12, a method, corresponds to and is analyzed the same as the device of claim 5.
Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama in view of Takahashi and further in view of Tezuka (United States Patent Application Publication 2008/0187187).
Regarding claim 6, Iwama in view of Takahashi discloses everything claimed as applied above (see claim 1), however, Iwama fails to disclose wherein the processor further functions as a storage unit configured to store position information about the pixel group relating to determination of the determination unit in a case where the determination unit determines that the image capture mode is to be the second mode.
Tezuka is a similar or analogous system to the claimed invention as evidenced Tezuka teaches an imaging device wherein the motivation of obtaining an image in which a subject can be properly viewed would have prompted a predictable variation of Iwama by applying Tezuka’s known principal of storing position information of a detected face area which is then used for determining image capturing information (paragraph 147 teaches storing face position information; paragraph 130 teaches that image capturing settings are adjusted based on the face position).  When applying this known technique to Iwama it would have been obvious to a person having ordinary skill in the art to select the region corresponding to the detected subject as the region for determining whether to switch between the first and second modes in order to better capture an image of the subject.
In view of the motivations such as obtaining an image in which a subject can be properly viewed one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Iwama.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Iwama in view of Takahashi discloses everything claimed as applied above (see claim 6), however, Iwama fails to disclose wherein the determination unit is configured to determine to switch the image capture mode between the first mode and the second mode on a basis of the position information about the pixel group stored by the storage unit and the exposure time.
Tezuka is a similar or analogous system to the claimed invention as evidenced Tezuka teaches an imaging device wherein the motivation of obtaining an image in which a subject can be properly viewed would have prompted a predictable variation of Iwama by applying Tezuka’s known principal of storing position information of a detected face area which is then used for determining image capturing information (paragraph 147 teaches storing face position information; paragraph 130 teaches that image capturing settings are adjusted based on the face position).  When applying this known technique to Iwama it would have been obvious to a person having ordinary skill in the art to select the region corresponding to the detected subject as the region for determining whether to switch between the first and second modes in order to better capture an image of the subject.
In view of the motivations such as obtaining an image in which a subject can be properly viewed one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Iwama.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 13, a method, corresponds to and is analyzed the same as the device of claim 7.
Claim 14, a method, corresponds to and is analyzed the same as the device of claim 8.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon et al. (United States Patent Application Publication 2016/0094797) teaches a method for determining exposure times.
Oren (United States Patent Application Publication 2007/0195174) teaches a method for adjusting thresholds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696